Citation Nr: 0305316	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman




INTRODUCTION

The veteran had active duty in the United States Army 
Reserves from June 25, 1991 to April 24, 1992, at which time 
she was discharged for physical disability (unspecified-
service medical records are incomplete).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
RO, which found that no new and material evidence had been 
submitted to reopen a claim of service connection for a 
chronic back disorder.  


REMAND

With regard to the identification of the issue on appeal, the 
Board notes significant errors at the RO with regard to the 
procedural facts and history of the veteran's current and 
past VA claims, as documented in her VA claims file.  
Specifically, the RO has developed the issue on appeal as 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  In 
doing so, the RO's October 1999 rating decision, the February 
2000 statement of the case (SOC), and October 2002 
supplemental SOC (SSOC), each only make reference to a June 
1995 denial of the veteran's original claim, which the RO 
characterizes as final due to no timely appeal by the 
veteran.  A December 1995 statement of the veteran submitted 
to the RO requested additional time in which to file a 
substantive appeal.  The Board points out that this statement 
makes reference to additional service medical records which 
the RO had not apparently received until sometime in 1996.  
It does not appear that the RO responded to this request.  

Accordingly, if the June 1995 rating decision, which denied 
an original claim of service connection for a back disorder, 
is not final due to the factually documented circumstances of 
the veteran's December 1995 statement, then the veteran need 
not submit new and material evidence to reopen the claim.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Thus, the documented facts require further consideration at 
the RO, to include determining whether the December 1995 
statement of the veteran constitutes a timely substantive 
appeal, a tolling of the time in which to file a substantive 
appeal, or a request for extension of time in which to file 
one, so as to require recharacterization of the issue 
presently on appeal.  See Meyers v. Derwinski, 1 Vet. App. 
127 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Moreover, the Board points out a further significant error in 
the RO's consideration of the claim on appeal, even if the 
June 1995 RO decision is found to be final for lack of a 
timely substantive appeal or otherwise: a significant factual 
error remains in the present appeal, since any determination 
of whether new and material evidence has been received 
requires that this determination be made since the time of 
the most recent final denial on any basis.  In the present 
case on appeal, the RO ignores a February 1997 RO rating 
decision which found that no new and material evidence had 
been submitted to reopen a claim of service connection for a 
back disorder.  This prior action is not mentioned in the 
RO's rating decision on appeal, SOC and SSOC.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103; See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The Board finds that it may not consider the substantive 
merits of the claim without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993), given the procedural 
and due process rights violations outlined above. 

The Board also notes that the veteran is shown to have been 
discharged from active military duty in April 1992 for 
"physical disability."  Service medical records presently 
on file are obviously incomplete, primarily for lack of any 
treatment records following her June 1991 entrance, as well 
as no medical examination report at separation in April 1992, 
and no Medical Board proceeding reports.  The RO must request 
and obtain service medical records, and service personnel 
records in this case, even if it requires several requests 
and follow-up development.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Hayre v. West, 188 F.3d 1327 (1999).  Should additional 
records not be obtained upon further request, then the RO is 
reminded of the heightened duty to explain its findings where 
service medical records are unavailable or incomplete.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the veteran has been considered disabled 
since September 1992 in conjunction with a claim for 
disability compensation filed with the Department of Health 
and Human Services, Social Security Administration (SSA).  
The United States Court of Appeals for Veterans Claims 
(Court) has long held that VA's duty to assist includes the 
necessity of requesting and obtaining copies of any SSA 
determination of disability as well as the medical records 
upon which such decision(s) were based.  Masors v. Derwinski, 
2 Vet. App. 181 (1992).  The Board is, accordingly, of the 
opinion that the RO should endeavor to obtain copies of any 
medical records used by the SSA in the evaluation of any 
disability compensation claim of the veteran, for use in the 
instant VA claim on appeal.  

Based upon the deficiencies noted above and the resulting 
prejudice to the veteran should the Board recharacterize the 
issue on appeal, this case is REMANDED to the RO for 
completion of the following:  

1.  The RO should appropriately contact 
the veteran and request that she submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated her for any back disorder or 
symptomatology, from 1991 to the present.  

Thereafter, the RO should request and 
obtain copies of any additional VA and/or 
non-VA (private) records dated from 1991 
to the present--if not already of record, 
as identified by the veteran. 

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO should obtain copies of the 
veteran's entire service medical and 
personnel files.  Copies of the RO's 
written requests, as well as responses, 
must be documented and maintained in the 
VA claims file.  

3.  The RO should obtain from the 
SSA copies of the records pertinent to 
the veteran's claim(s) for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning any such claims, dated from 
1992 to the present.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal, to include consideration of her 
December 1995 statement, and a February 
1997 rating decision which found that no 
new and material evidence had been 
submitted to reopen a claim of service 
connection for a back disorder. The claim 
on appeal must be reconsidered in light 
of all of the pertinent evidence of 
record, to include that associated with 
the claims file on remand, and all 
applicable legal authority, and the 
concerns raised in this Board Remand.  

5.  If any decision remains adverse to 
the veteran, she and her representative 
should be issued a SSOC which includes 
citation to all pertinent regulations-
whether service connection or new and 
material evidence to reopen a claim, and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

